IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,784


EX PARTE BRADLEY DALE MOGFORD, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2158 IN THE 112TH DISTRICT COURT

FROM SUTTON COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a
controlled substance with intent to deliver and sentenced to thirty-three years' imprisonment. He did
not appeal his conviction. 
	Applicant contends that his plea was involuntary because counsel wrongfully assured him
that he would be released from prison in one year to a year-and-a-half with good behavior. 
	This case was remanded twice and the trial court conducted a live hearing. Based on this
Court's independent review of the entire record, it is apparent that Applicant's plea was involuntary.
Applicant is entitled to relief. Ex parte Moussazadeh, ___ S.W.3d ___, Nos. AP-76,439 and AP-74,185, 2012 Tex. Crim. App. LEXIS 356 (Tex. Crim. App. Feb. 15, 2012); Ex parte Moody, 991
S.W.2d 856, 857-858 (Tex. Crim. App. 1999). 
	Relief is granted. The judgment in Cause No. 2158 in the 112th Judicial District Court of
Sutton County is set aside, and Applicant is remanded to the custody of the sheriff of Sutton County
to answer the charges as set out in the indictment. The trial court shall issue any necessary bench
warrant within 10 days after the mandate of this Court issues.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: May 2, 2012
Do Not Publish